Citation Nr: 1745618	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right knee replacement (prosthesis).

2.  Entitlement to an initial rating in excess of 30 percent for left knee replacement (prosthesis).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 30 percent evaluations for the right and left knee disabilities and denied entitlement to TDIU. 

By way of background, in a July 2011 rating decision, the RO granted entitlement to service connection for a right knee condition and assigned a 30 percent rating effective September 28, 2007, the date of the Veteran's original claim for service connection.  In the July 2011 rating decision, the RO also granted entitlement to service connection for a left knee condition and assigned a 30 percent rating effective February 26, 2008, the date of the Veteran's original claim for service connection.  In November 2011, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, which indicated that he was unemployable as a result of his service-connected bilateral knee condition.  In a rating decision dated in April 2012, the RO confirmed and continued the 30 percent ratings for the right and left knee conditions.  The Veteran appealed the April 2012 rating decision.  In this regard, 38 C.F.R. § 3.156(b) states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has therefore found that the Veteran's claims for higher evaluations for his service-connected right and left knee conditions should be classified as initial increased rating claims.  

The Board notes that the Veteran has submitted additional evidence since the issuance of the December 2016 supplemental statements of the case.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeals in January 2015 and July 2016, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veteran's and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, a waiver of this additional evidence is not necessary, and the Board may properly consider such evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 27, 2016, the Veteran's right knee replacement (prosthesis) was manifested by intermediate degrees of residual weakness, pain, and limitation of motion without chronic residuals consisting of severe, painful motion or weakness in the affected extremity, ankylosis, limitation of extension to 30 degrees or greater, or impairment of the tibia and fibula.

2.  Beginning July 27, 2016, the Veteran's right knee replacement (prosthesis) has been manifested by chronic residuals consisting of severe painful motion or weakness of the right lower extremity.

3.  From February 24, 2009, to July 26, 2016, the Veteran had slight instability of the right knee.

4.  Beginning July 27, 2016, the Veteran has moderate instability of the right knee.

5.  The Veteran's left knee replacement (prosthesis) has been manifested by intermediate degrees of residual pain and limitation of motion without chronic residuals consisting of severe, painful motion or weakness in the affected extremity, ankylosis, limitation of extension to 30 degrees or greater, or impairment of the tibia and fibula.

6.  Beginning October 23, 2009, the Veteran has slight instability of the left knee.

7.  Due to his service-connected knee disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the appeal period prior to July 27, 2016, the criteria for a rating in excess of 30 percent for right knee replacement (prosthesis) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, for the appeal period beginning July 27, 2016, the criteria for a 60 percent, but no higher, disability rating for right knee replacement (prosthesis) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, for the appeal period from February 24, 2009, to July 26, 2016, the criteria for a separate 10 percent rating for right knee instability were met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

4.  Resolving reasonable doubt in favor of the Veteran, for the appeal period beginning July 27, 2016, the criteria for a separate 20 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a rating in excess of 30 percent for left knee replacement (prosthesis) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, for the appeal period beginning October 23, 2009, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

7. The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

The increased rating claims arise from the Veteran's disagreement with the ratings assigned following the grants of service connection.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) retirement benefits.  In this regard, in statements submitted with his appeal on a VA Form 9 dated in January 2015, the Veteran indicated that he filed for regular SSA benefits at the age of 65, not SSA disability benefits.  Although no attempt to obtain any records from the SSA has been made, as the record shows that the Veteran is only in receipt of retirement benefits from the SSA, and not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

During the appeal period, the Veteran was afforded VA knee examinations in August 2008, October 2009, March 2012, and November 2016.  For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the VA examinations adequate for rating purposes.  The examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the examinations, the Veteran reported pain with prolonged sitting, ambulating, and kneeling.  In other statements, the Veteran has also reported problems with instability, weakness, and swelling in the right knee.  The Veteran has reported that his bilateral knee disability causes him difficulty walking and standing for any great amount of time.  The August 2008, October 2009, March 2012, and November 2016 examiners found that joint function of the knees was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use (three repetitions).  The November 2016 examiner also found that joint function of the knees was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use over a period of time.  In his August 2008, October 2009, and November 2016 VA examinations, the Veteran denied flare-ups.  While the March 2012 examiner did not provide range of motion estimates in degrees regarding flare-ups, in the July 2016 Disability Benefits Questionnaire (DBQ), the Veteran's impression of the extent of additional limitation of motion or other functional impairments during his reported flare-ups was an inability to kneel and problems going from sitting to standing due to pain.  Moreover, in the July 2016 DBQ, the physician found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Although the examiner could not estimate the limitation of range of motion lost, the examiner described the functional loss as "laxity."  The Board notes further that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  Notably, in the November 2016 VA examination, the Veteran's active and passive range of motion measurements were identical.

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a rating higher than the currently assigned 30 percent ratings.   Moreover, as will be discussed below, as the Veteran is currently receiving the maximum 60 percent rating for his right knee beginning July 27, 2016, there is no prejudice in any failure of the November 2016 VA examination to conform to 38 C.F.R. § 4.59 as interpreted in Correia with respect to the right knee.  Simply put, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a rating higher than the currently assigned 30 percent and 60 percent ratings at any point. 

Given the above, with respect to the service-connected bilateral knee disabilities, further examination or opinion is unnecessary.  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran had a right total knee replacement in August 2006 and a left total knee replacement in May 2006.  The Veteran is in receipt of 30 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for his right and left knee replacements.   The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee and provides a 40, 50 and 60 percent rating for varying degrees of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  (Diagnostic Code 5262 pertains to nonunion or malunion of the tibia and fibula, neither of which is demonstrated by the evidence in this case; hence, this diagnostic code will not be discussed further).  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees; a 20 percent evaluation when it is limited to 30 degrees; and a 30 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 30 percent evaluation is allowed hen extension is limited to 20 degrees; a 40 percent evaluation is allowed when extension is limited to 30 degrees; and a 50 percent evaluation is allowed when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Evaluations for knee impairment can also be assigned based on genu recurvatum, but as the Veteran has not at any time been found to have genu recurvatum , this diagnostic code is not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Initial Increased Rating - Right Knee Replacement

After reviewing the relevant evidence of record, the Board finds that for the appeal period prior to July 27, 2016, the evidence did not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity so as to warrant a 60 percent rating under Diagnostic Code 5055.  

In this regard, in a private treatment record dated in February 2008, Dr. J. D. indicated that the Veteran did not have any complications from his bilateral total knee replacements.  The Veteran had full extension, flexion to 120 degrees, and no joint effusion.  The Veteran also had good stability.

In the August 2008 VA examination, the Veteran denied much pain in the right knee joint. He reported swelling on and off since his surgery, frequent popping sensation, and occasional giving out sensation.  He denied any locking sensation.  He denied any restriction of routine daily activities.  He denied use of an assistive device for ambulating.  He denied any major incapacitating episodes or flare-ups.  Physical examination of the knee joint did not reveal any obvious swelling, tenderness, or redness.  The examiner found right knee range of motion to be from 0 to 130 degrees without pain.  Repetitive movements were normal.  The examiner found that joint function of the right knee was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  Muscle power and stability were found to be normal.  

In February 2009 and June 2010, Dr. J. D. indicated that the Veteran continued to have ongoing residual problems with his right knee, including swelling, pain, and buckling.  He noted that the Veteran also had loosening on examination, which may require further surgery.

In the October 2009 VA examination, the Veteran complained of painful right knee with an intensity of 5-8 out of 10.  He reported swelling and instability in the right knee.  He reported use of an elastic knee brace and occasional use of a cane to move around.  He reported that repetitive use increased the pain.  He indicated that his activities were limited.  He denied a history of flare-ups.  On physical examination, there was some swelling and effusion in the right knee joint.  There was mild looseness of the knee joint both anteroposterior and medial lateral ligament.  Range of motion of the right knee joint was 0 to 120 degrees with pain at the end of motion.  There was hyperextension of 15 degrees from a neutral position.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints (three times).  The examiner found moderate impairment of daily occupational activities due to the knee complaints.

In the March 2012 VA examination, the Veteran reported that his right knee buckled a "dozen to 20 times a day."  He noted constant pain that worsened with standing and walking.  He denied any pain when sitting.  The Veteran reported daily flare-ups.  Flexion was to 100 degrees with no objective evidence of painful motion.  There was no limitation of extension.  There was no additional limitation following repetitive-use testing.  The Veteran had the following functional impairments: swelling and interference with sitting, standing, and weight-bearing.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength was 5/5.  Joint stability testing was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran reported constant use of a brace and cane for ambulation.  The examiner found that the residuals of the total right knee replacement surgery in August 2006 included feelings of instability, occasional swelling, and pain.  The Veteran indicated that his knees limited his ability to walk greater than a couple hundred yards or stand greater than 20 minutes.

In October 2012, M. W., a certified physician assistant, noted that the Veteran's examination showed persistent swelling about the right knee and evidence of Grade 22 laxity in flexion consistent with possible flexion instability.

Collectively, the objective testing results prior to July 27, 2016, do not more nearly approximate severe painful motion or weakness. 
Additionally, objective medical evidence does not reveal a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the right  knee during this timeframe so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The assigned 30 percent rating during this timeframe appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.   Here, there is no probative evidence to support a finding that, at any point prior to July 27, 2016, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable Diagnostic Code predicated on limitation of motion. 

However, resolving reasonable doubt in favor of the Veteran, beginning July 27, 2016, the Board finds that assignment of a 60 percent rating for the Veteran's right knee replacement is warranted.  In this regard, in the July 2017 DBQ, the Veteran's treating physician indicated that the Veteran had chronic residuals from his August 2006 total right knee joint replacement consisting of severe painful motion or weakness.   The examiner indicated that the Veteran's pain and functional limitation in the right knee resulted in less movement than normal and weakened movement.  The examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Although the examiner could not estimate the limitation of range of motion lost, the examiner described the functional loss as "laxity."  The examiner found ankylosis in the right knee in flexion between 20 and 45 degrees.  The examiner also noted swelling, incoordination, and interference with sitting and standing.  These findings are supported by the private medical records during this timeframe.  The Board acknowledges that the November 2016 VA examination report did not reveal findings in the right knee as severe as those reported in the July 2016 DBQ; however, the Board will resolve reasonable doubt in favor of the Veteran in finding that the overall evidence of record during this timeframe supports the assignment of a 60 percent disability rating based on chronic residuals consisting of severe painful motion or weakness.

The Board notes that the rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for limitation of range of motion of his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable in this case.

Additionally, as noted above, on February 24, 2009, Dr. J. D. indicated that the Veteran had "loosening" on examination.  Moreover, the October 2009 VA examiner found minor instability of the right knee.  In October 2012, M. W. noted that the Veteran's examination showed evidence of Grade 22 laxity in flexion consistent with possible flexion instability.  The Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Since the assigned 30 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board finds that, beginning February 24, 2009, a separate 10 percent rating is warranted for slight lateral instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.14.  As the objective medical evidence did not show lateral instability prior to this date, a separate rating based on instability cannot be assigned prior to February 24, 2009.  See July 2007 private treatment record (excellent stability), February 2008 treatment record (good stability), August 2008 VA examination (normal stability).  Additionally, as the physician in the July 2016 DBQ found worsening lateral instability in the right knee to a moderate severity (1+, 0-5 millimeters), the Board finds that, beginning July 27, 2016, a 20 percent rating is warranted for moderate lateral instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.14.  

Finally, the July 2016 DBQ indicates that residuals of the right knee replacement includes frequent episodes of "locking," pain, and effusion of the knee joint.  However, the Veteran may not be assigned separate ratings under both Diagnostic Codes 5055 and 5258 for disability of the same knee for any period because to do so would involve prohibited pyramiding by rating overlapping symptoms.  Both Diagnostic Codes 5055 and 5258 overlap in rating based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Codes 5055 and 5258 would violate the prohibition against pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).

IV.  Initial Increased Rating - Left Knee Replacement

After reviewing the relevant evidence of record, the Board finds that the evidence does not indicate chronic left knee residuals such as severe painful motion or weakness in the affected extremity so as to warrant a 60 percent rating under Diagnostic Code 5055.  

In this regard, in a private treatment record dated in February 2008, Dr. J. D. indicated that the Veteran did not have any complications from his bilateral total knee replacements.  The Veteran had full extension, flexion to 120 degrees, and no joint effusion.  The Veteran also had good stability.

In the August 2008 VA examination, the Veteran indicated that following his knee replacement in 2006, he had not had many left knee symptoms.  He reported a frequent popping sensation of the joint.  He denied any giving out or locking sensation.  He denied any restriction of routine daily activities.  He denied use of a brace, but reported occasional use of a cane for walking long distances.  He indicated he could walk about one half mile and climb about one flight of stairs at a stretch.  He denied any major incapacitating episodes or flare-ups.  Physical examination of the left knee joint did not reveal any obvious swelling, tenderness, or redness.  Crepitus was present.  The examiner found left knee range of motion to be from 0 to 130 degrees without pain.  Repetitive movements were normal without pain.  The examiner found that joint function of the right knee was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  Muscle power and stability were found to be normal.  

In the October 2009 VA examination, the Veteran complained of painful left knee with an intensity of 5 out of 10.  He reported minimal swelling.  He indicated the knee was less unstable than the right knee and denied using a brace.  He reported that repetitive use increased the pain.  He denied a history of flare-ups.  On physical examination, there was no swelling or effusion.  The lateral ligament was slightly loose, but anteroposterior movement was stable.  Range of motion of the left knee joint was 0 to 125 degrees with pain at the end of motion.  Muscle tone was moderate.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints (three times).  The examiner found moderate impairment of daily occupational activities due to the knee complaints.

In the March 2012 VA examination, the Veteran reported that his left knee buckled a few times a week.  He noted occasional sharp pain, present 40 percent of the day, worse when he was on his feet.  He denied any pain when sitting.  The Veteran reported that his left knee would flare-up once a week lasting a few hours.  Flexion was to 100 degrees with no objective evidence of painful motion.  There was no limitation of extension.  There was no additional limitation following repetitive-use testing.  The Veteran had the following functional impairments: interference with sitting, standing, and weight-bearing.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength was 5/5.  Joint stability testing was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran reported constant use of a brace and cane for ambulation.  The examiner found that the residuals of the total left knee replacement surgery in May 2006 included feelings of instability (less than right), no swelling, and minor pain.  The Veteran indicated that his knees limited his ability to walk greater than a couple hundred yards or stand greater than 20 minutes.

In a private treatment record dated in June 2016, inspection of the left knee revealed no deformity, warmth, erythema, or swelling.  There was no crepitus or pain with active range of motion and findings were normal.  There was no laxity, subluxation, or ligamentous instability on the left.  Anterior and posterior drawer signs were negative.  There was no quadriceps weakness on the left.  

In the July 2016 DBQ completed by his treating physician, the Veteran reported flare-ups resulting in an inability to kneel and problems going from sitting to standing due to "achy" and throbbing pain levels of 6-8/10 in both knees.  Range of motion testing was not performed, as the examiner noted that the left knee had 2+ laxity in flexion and 1+ laxity in extension.  The examiner noted the following functional impairments of the left knee: incoordination, swelling, interference with sitting, and interference with standing.  The examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Although the examiner could not estimate the limitation of range of motion lost, the examiner described the functional loss as "laxity."  Muscle strength of the left knee was 4/5 in flexion and extension.  The Veteran did not have muscle atrophy or ankylosis.  The examiner noted a history of slight lateral instability in the left knee; however, lateral instability was normal on testing.  The examiner noted frequent episodes of joint pain and effusion.  The examiner found intermediate degrees of residual weakness, pain, or limitation of motion as a result of the May 2006 left total knee replacement.

In the November 2016 VA examination, the Veteran reported chronic pain in the left knee at a level of 6/10.  He reported the following aggravating factors: prolonged sitting or ambulating increases knee stiffness and discomfort, and prolonged kneeling increased knee discomfort.  The Veteran denied flare-ups of the knee.  The Veteran did not report having any functional loss or functional impairment due to repeated use over time.  Range of motion of the left knee was from 0 to 100 degrees.  The examiner indicated that although range of motion was outside the normal range, it was normal for the Veteran for reasons other than his knee condition.  The examiner cited the Veteran's obesity as the cause for his abnormal range of motion. The examiner explained that the Veteran had large thighs and calves that prevented further range of motion.  There was no pain noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The Veteran was not examined immediately after repetitive use over time.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted swelling as an additional contributing factor of the left knee disability.  Muscle strength in flexion and extension was 5/5.  There was no ankylosis.  The examiner did not find a history of recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  Joint stability testing was normal.  The Veteran reported occasional use of a brace for ambulating long distances and regular use of a cane for knee stability.

Collectively, the objective testing results during the timeframe on appeal, do not more nearly approximate severe painful motion or weakness. 

Additionally, objective medical evidence does not reveal a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the left knee during this timeframe so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The assigned 30 percent rating during this timeframe appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.   Here, there is no probative evidence to support a finding that, at any point during the timeframe on appeal, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable Diagnostic Code predicated on limitation of motion. 

Additionally, as noted above, the October 2009 examiner found minor instability of the left knee (lateral ligament).  Additionally, the physician in the July 2016 Disability Benefits Questionnaire found a history of slight lateral instability in the left knee.  The Secretary has repeatedly conceded before the Court of Appeals for Veterans Claims that the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  Since the assigned 30 percent rating under Diagnostic Code 5055 does not contemplate instability, the Board finds that, beginning October 23, 2009, a separate 10 percent rating is warranted for slight lateral instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  38 C.F.R. § 4.14.  The Board acknowledges that the record contains findings suggesting the Veteran does not have instability of the left knee.  See, e.g., June 2016 private treatment record and November 2016 examination.  However, the Board will resolve reasonable doubt in favor of the Veteran in finding that the overall evidence of record during this timeframe supports the assignment of a separate 10 percent disability rating based on slight lateral instability.  As the objective medical evidence did not show lateral instability prior to this date, a separate rating based on instability cannot be assigned prior to October 23, 2009.  See July 2007 private treatment record (excellent stability), February 2008 treatment record (good stability), August 2008 VA examination (normal stability).  

V.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that he is unemployable as a result of his service-connected disabilities, to specifically include his service-connected knee disabilities.  

Currently, he is in receipt of service connection for right knee condition, rated at 60 percent; left knee condition, rated at 30 percent; moderate lateral instability of the right knee, rated at 20 percent; slight lateral instability of the left knee, rated at 10 percent; and bilateral tinnitus, rated at 10 percent.  His combined evaluation meets the schedular percentage requirements for a TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  The Veteran has reported difficulty with standing, walking, sitting, and kneeling as a result of his service-connected bilateral knee disabilities.

In his November 2011 VA Form 21-8940, the Veteran indicated that he was unable to work as a result of his service-connected bilateral knee disabilities.  He reported that he last worked in August 2011 and left his job as a result of his disability.  He reported that he had four years of college with no additional eduction or training.  In a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated in October 2011, the Veteran's last employer indicated the Veteran worked full-time from October 2007 to August 2011 in sales (business development).  The Veteran's former employer noted that the Veteran lost 65 hours in the past year as a result of his knee disability.  The Veteran's former employer indicated that on days that the Veteran had increased pain in his knees and problems walking, concessions were made to allow him to work from home.

On VA examination in March 2012, the Veteran reported that his service-connected knee disability limited his ability to walk greater than a couple hundred yards or stand greater than 20 minutes.  The Veteran denied any pain when sitting.  The examiner found that the Veteran's service-connected knee conditions were not likely to impact the Veteran's ability to obtain and maintain substantially gainful full-time sedentary employment as per the limitations noted on examination and as stated by the Veteran that he had no pain with sitting.  The examiner found that the Veteran's physical limitations found on examination were likely to impact the Veteran's ability to work in physical jobs.

In his August 2012 notice of disagreement, the Veteran indicated that he was unable to perform his job duties as a salesman because of his service-connected knees and the fact that he could no longer walk long distances to meet clients in factories.

In October 2012, M. W., a certified physician assistant, indicated that the Veteran's examination showed persistent swelling about the right knee and evidence of Grade 22 laxity in flexion consistent with possible flexion instability.  M. W. found that the Veteran was no longer able to do any work or maintain gainful employment in any capacity.  In July 2016, M. W. indicated that physical examination in June 2016 showed deficiency of the posterior cruciate ligament of the right knee, consistent with flexion instability.  She again opined that the Veteran was unemployable due to his service-connected knee disability.

In a July 2016 Disability Benefits Questionnaire, the Veteran's treating physician noted that the Veteran could not kneel and had problems going from sitting to standing.  The physician noted that the Veteran's service-connected knee disabilities caused less movement than normal, incoordination, swelling, and interference with sitting and standing.  The physician indicated that the condition impacted the Veteran's occupational functioning as going from sitting to standing was difficult; the Veteran could not engage in prolonged walking or standing; and the Veteran could not lift over twenty pounds.

On VA examination in November 2016, the Veteran reported that prolonged sitting, ambulating, and kneeling increased his knee stiffness and discomfort.

In a statement dated in December 2016, the Veteran indicated that he could not put any pressure directly on either knee.  He reported frequent pain and swelling when sitting for periods longer than two hours.  He indicated that he was unable to re-return to a standing position without assistance.

Given the Veteran's credible lay statements regarding the impact of his service-connected knee disabilities on his ability to work and the functional limitations described by the VA examiners and his private treating physician, the Board finds that the Veteran's service-connected knee disabilities would likely prevent him from obtaining and maintaining gainful employment.  The pain from his knee disabilities limits him from prolonged standing, walking, kneeling, and sitting, and would preclude him from the kind of employment he had as a salesman before his retirement in 2011.  Moreover, given the Veteran's descriptions regarding his inability to perform sedentary tasks that required him to sit or stand for prolonged periods, it is unlikely the Veteran could obtain an office or desk job with his current service-connected knee disabilities.  

Ultimately, the Board finds that resolving reasonable doubt in favor of the Veteran, the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected knee disabilities.

ORDER

For the appeal period prior to July 27, 2016, a rating in excess of 30 percent for right knee replacement (prosthesis) is denied.

For the appeal period beginning July 27, 2016, a 60 percent disability rating, but no higher, for right knee replacement (prosthesis) is granted, subject to the regulations governing the award of monetary benefits.

For the appeal period from February 24, 2009, to July 26, 2016, a separate 10 percent rating for slight instability of the right knee is granted, subject to the regulations governing the award of monetary benefits.

For the appeal period beginning July 27, 2016, a separate 20 percent rating for moderate instability of the right knee is granted, subject to the regulations governing the award of monetary benefits.

A rating in excess of 30 percent for left knee replacement (prosthesis) is denied.

For the appeal period beginning October 23, 2009, a separate 10 percent rating for slight instability of the left knee is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


